186 F.2d 715
FORT GAGE, Inc., a Corporation, Appellant,v.Covell R. HEWITT, Supervisor of the Department of LiquorControl of the State of Missouri, et al.
No. 14230.
United States Court of Appeals Eighth Circuit.
Jan. 31, 1951.

A. G. Jannopoulo, St. Louis, Mo., for appellant.
J. E. Taylor, Atty. Gen., State of Missouri, Frank P. Motherway, Asst. Atty. Gen., State of Missouri, James E. Crowe, City counselor, City of St. Louis, and Frank A. Neun, Asst. Counselor, St. Louis, Mo., for appellees.
PER CURIAM.


1
Appeal from District Court dismissed at the cost of appellant, on motion of appellant.